Citation Nr: 0900648	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  02-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, 
including as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the above claim. 

In April 2006, the Board denied the veteran's claim of 
service connection for a skin disorder.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court), which in an August 2008 memorandum 
decision, vacated the Board's decision insofar as it 
determined that the Board relied on an inadequate medical 
opinion, and remanded the case to the Board for action 
consistent with the memorandum decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

Further development of the veteran's claim is necessary 
before the Board may render a decision in this case.  
Specifically, the Board finds that a new VA examination is 
warranted.  The veteran was afforded a VA examination in 
January 2005.  In May 2005, after reviews the claims file, 
the examiner provided an addendum to the examination report.  
Thereafter, in September 2005, the examiner provided an 
opinion regarding whether the veteran's currently diagnosed 
skin 



condition was caused by or related to any of the skin 
conditions for which he was treated during service.   

At the outset of the September 2005 medical opinion, the 
examiner indicated that he had reviewed the veteran's very 
extensive claims folder.  He reported that during service the 
veteran was treated for tinea cruris in February 1969 and was 
diagnosed with tinea pedis in March 1969.  The examiner 
stated that no other skin conditions were diagnosed or 
treated during military service.  The examiner also noted the 
veteran's recent treatment for eczematic dermatitis, 
follicular eczema, and atopic dermatitis, and stated that his 
currently diagnosed lesions had been attributed to atopic 
dermatitis, which is a chronic, recurrent disease in patients 
with childhood dermatitis or asthma and which is often 
exacerbated by stress.  He also provided the opinion that the 
veteran's current skin manifestations were not related to his 
in-service tinea cruris or tinea pedis, which were both 
caused by fungal infections.  

Significantly, in his review of the veteran's pertinent 
military medical history, the September 2005 examiner did not 
acknowledge treatment for an ulcerous sore on the veteran's 
left elbow in June 1970 or treatment in July 1970 for 
superficial ulceration of the glans penis, which the doctor 
stated appeared to be herpes.  As such, because the September 
2005 medical opinion is not based on an accurate factual 
premise, it is of little probative value.  Kowalski v. 
Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 
Vet.App. 229 (1993)) (stating that the Board is not bound to 
accept medical opinions that are based upon an inaccurate 
factual background). Accordingly, a new medical examination 
is necessary to make a determination in this case.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  

Accordingly, the case is REMANDED for the following action:




1.  Schedule the veteran for a VA 
dermatology examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests 
should be conducted.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any currently 
diagnosed skin condition had its onset 
during active service or is related to 
Agent Orange exposure or to the in-
service findings of skin problems, 
including the (a) February 1969 
diagnosis of tinea cruris, (b) the 
March 1969 diagnosis of tinea pedis, 
(c) the June 1970 treatment of an 
ulcerous sore on the left elbow, and/or 
(d) the superficial ulceration of the 
glans penis in July 1970.  

The examiner must provide a 
comprehensive report including complete 
rationale for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

2.  Thereafter, readjudicate the 
veteran's claim on appeal.  If the 
claim remains denied, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


